EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
3. (Previously presented) The method according to claim 1 
8. (Previously presented) The method according to claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a method and device for producing fluids or gases from a horizontal well.  The method and device comprising the steps providing a horizontal well having a horizontal production openhole. Dividing the horizontal production openhole into at least two separate compartments with blockers. Providing for each separate compartment at least one production string and passing fluid or gas from each compartment to the surface via the corresponding production strings. The novel feature of claim 1 is controlling a production flow rate of liquid or gas of each compartment individually, the controlling step including adjusting the flow rate according to an estimated volume of fluid or gas in a formation, or formations, adjacent to the respective compartment such that water coning is managed or avoided. The novel feature of claim 9 is each individual production string is connected to a choke, for individually controlling a production flow rate of fluid or gas for each compartment; and wherein each of the production strings includes at least one flow control device which adjusts the flow rate according to an estimated volume of fluid or gas in a formation, or formations, adjacent to the respective compartment such that water coning is managed or avoided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676